Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to an amendment received on 3/22/21 for patent application 16/552,292.
2.	Claim 2 is amended.
3.	Claims 2-15 are pending.

                                                RESPONSE TO ARGUMENTS
Applicant argues#1

The Office Action in the Section 101 rejection fails to address each of the claim limitations of independent claim 2, and includes only conclusory statements concerning the eligibility of claim 2 without specifically analyzing all additional elements of claim 2 and explaining why claim 2, including all of the additional elements recited therein, does not satisfy eligibility requirements of Section 101 under Steps 2A and 2B. Nowhere does the Office Action address the additional elements of receiving an indication from the money element acceptor and dispenser device that a prospective wagerer has entered into a transaction, by the wagerer inserting a first money element into the money element acceptor and dispenser device, and in response to receiving the indication, offering to the wagerer, via a display device of the apparatus, an opportunity to wager 

 Instead, the Office Action merely provides a conclusory and unsubstantiated statement that the “additional elements ... do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea” (see Office Action at 6), without identifying those elements of the claim that were evaluated as additional elements and explaining why such additional elements do not amount to significantly more than the purported abstract idea.
The statements by the Examiner in the Office Action concerning independent claim 2 are, therefore, insufficient to satisfy the Examiner’s burden when making an eligibility rejection. Applicant submits that the Office Action does not provide a proper Section 101 analysis with respect to independent claim 2. The Office Action does not satisfy the requirement under the 2019 PEG that additional elements of the claim be evaluated individually and in combination, and the Examiner explain why the additional elements do not amount to significantly more. Consequently, applicant has not been provided with sufficient notice to effectively respond to the rejections under Section 101.
Examiner Response
Examiner respectfully disagrees.
Pages 4-5 of the office action mailed on 12/24/20, recited the abstract elements in the claims, and under broadest reasonable interpretation were determined to cover performance of the limitations as a certain methods of organizing human activity (a commercial interaction, specifically steps for a wagering scheme for a prize).

Also see the response to Applicant argues#2-5 below.
The rejection is maintained.

Applicant argues#2
Further, the Office Action does not specifically analyze any of dependent claims 3-15, as required by USPTO guidelines. Dependency on a base claim is not a valid basis to reject a dependent claim under Section 101. The conclusory statements in the Office Action regarding the dependent claims are thus insufficient to satisfy the Examiner’s burden. 
Examiner Response
Examiner respectfully disagrees.
Page 6-7 of the non-final rejection mailed on 12/24/20, states that the claims 3-15, further define the abstract idea recited in the independent claim 2. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application and do not include additional elements that amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 3-15 were determined to be directed to an abstract idea.
The rejection is maintained.

Applicant argues#3
Notwithstanding the deficiencies in the Section 101 rejections indicated above, Applicant submits that the claims as presented fully satisfy the requirements of Section 101, particularly in view of current case law and USPTO guidance. When the limitations of the present claims are properly considered in a reasoned analysis in the manner required, it is readily apparent that the various elements, and combinations of such elements, amount to significantly more than the purported “abstract idea” created in the rejection.
Representative claim 2, in relevant part, recites: An apparatus comprising: a money element acceptor and dispenser device configured to accept insertion of a money element and dispense a money element: a dispenser configured to dispense a prize from the apparatus: and at least one processor configured to control: receiving an indication from the money element acceptor and dispenser device that a prospective wagerer has entered into a transaction for a good, a service or a financial transaction, the transaction being associated with a non-zero monetary value, by the wagerer inserting a first money element into the money element acceptor and dispenser 
device, in which the indication indicates a value associated with the transaction; and 
in response to receiving the indication, offering to the wagerer, via a display device of the apparatus, an opportunity to wager for a first prize, the first prize having a value derived from the value of the transaction; receiving from the wagerer, based on a selection via the display device, a non-zero risk value for the wager; automatically in response to determining that the wager is won, dispensing from the dispenser the first prize. Applicant submits that the claims as presented fully satisfy the requirements of Section 101, particularly in view of current case law and the 2019 PEG. In particular, the 2019 PEG provides that a patent claim is patent eligible if the claim “as a whole integrates the recited judicial exception \i.e., abstract ideal into a practical application of the exception.” According to the 2019 PEG, any additional elements recited in the claim 
beyond the judicial exception must be evaluated, individually and in combination, to determine whether the additional elements integrate the exception into a practical application. 
Referring to the emphasized features of amended claim 2 indicated above, Applicant respectfully submits that at least these features constitute an additional element(s) that integrates an abstract idea into a practical application, and in particular provides an improvement in the functioning of a computer, or an improvement to other technology or technical field, and implements the abstract idea in conjunction with a particular machine in a meaningful way.  For example, these claimed features help to improve computer performance and computer related operation of a particular machine that includes a processor, a money element acceptor and dispenser device configured to accept insertion of and dispense a money element, a dispenser configured to dispense a prize and a display device, where the processor controls processing related to interaction between a wagerer and the display device and the money element acceptor and dispenser device, and in response to receiving an indication from the money element acceptor and dispenser device that a prospective wagerer has entered into a transaction, by the wagerer inserting a first money element into the money element acceptor and dispenser device, controls offering to the wagerer, via a display device of the apparatus, an opportunity to wager, receiving from the wagerer, based on a selection via the display device, a non-zero risk value for the wager, and automatically in response to determining that the wager is won, dispensing from the dispenser the first prize.

In one example, the claimed features help control computer workload including computer resources. The claimed features allow a computer to perform a function not previously performable by a computer and are implemented in a meaningful way using a particular machine including the computer (processor), a display device, a money element acceptor and dispenser device and a dispenser that dispenses a prize, and where the computer controls certain operations, including operations via the display device, responsive to receiving an indication of a money element being inserted into the money element acceptor and dispenser device. The application, for example, at paragraphs [0012], [0017] and [0030] of the published application US 2019/0385413, describes problems with current techniques as well as advantages to technical solutions to technical problems and contains a teaching in the specification about how the claimed invention improves a computer or other technology and is implemented using a particular machine as discussed in the 2019 PEG above. The claimed features, for the reasons discussed above, help improve computer performance, which may help computer workload including computer resources such as memory and processor resources.
Examiner Response
Examiner respectfully disagrees.
The additional element of the computer (processor), a display device, a money element acceptor and dispenser device and a dispenser is not a particular machine.
MPEP 2106.05(b) states 
I  THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept).

Furthermore, Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Page 5 of the instant specification discloses:
FIGURE 1 illustrates one embodiment of a system 10 for establishing and processing a wager 12. Depending upon particular implementations of system 10, as described below, system 10 comprises one or more of a processor 14, a memory 16, an input device 18, and a display 20. In general, system 10 determines odds for a wager 12 based upon a selected prize value and a selected risk value, and determines whether the wager 12 is won as a function of the determined odds.
Processor 14 comprises any suitable number and combination of processing modules, such as, for example, wager input module 30, odds determination module 32, and outcome determination module 34. Each processing module comprises any suitable combination of hardware and software to perform the functionality described herein. Processing modules 30-34 may be integrated and/or distributed according to particular needs or desires. Memory 16 comprises any suitable arrangement of volatile and/or nonvolatile memory that stores software 36 that is executable by processor 14 to establish and process wagers 12 according to the particular techniques described herein. Memory 16 also stores the particular parameters of a wager 12. Input device 18 comprises a keyboard or keypad, a push-button, a touch-screen, a game controller, or any other device suitable to receive input parameters associated with wagers 12, such as, for example, the prize value of the wager 12 and the risk value of the wager 12. Display 20 comprises any device suitable to convey the parameters and/or results of a wager 12 either audibly or visually. The existence and/or type of input device 18 and/or display 20 may be determined based upon the particular environment of system 10 that is implemented. 
It can be seen from the instant specification that there is no technical explanation of the asserted improvement (improving computer performance, which may help computer workload including computer resources such as memory and processor resources) and reflected in the claims. The additional elements in the claim (computer (processor), a display device, a money element acceptor and dispenser device and a dispenser) that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. See MPEE 2106.05(f).
Therefore, there are no additional elements in the claims that are indicative of integration into a practical application and significantly more.
The rejection is maintained.

Applicant argues#4
It is further submitted that, as with the patents upheld in Core Wireless, Applicant’s claimed subject matter is also drawn to an improved user interface, which provides advantages over the prior art systems and improves the efficiency of electronic devices, thereby overcoming disadvantages of prior systems. As the Federal Circuit in Core Wireless has explicitly held that an improved graphical user interface is patent eligible, Applicant requests that the Examiner similarly find that the presently claimed invention, which provides a graphical user interface which improves the efficiency of using an electronic computing device at a machine (apparatus) that further includes a money element acceptor and dispenser device and a display device, is patent-eligible under Step 2A of the 2019 PEG.

Accordingly, for at least the above reasons, it is submitted that the claims integrate the abstract idea into a practical application, such that the claims are patent eligible under Step 2A of the 2019 PEG.
Examiner Response
The claimed invention is unlike the invention in Core Wireless, where courts looked to the specification and determined that the user interface was improved upon.
On pages 9-10 of the decision recites: “ The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47-49. Because small screens “tend to need data and functionality divided into many layers or views,” id, at 1:29-30, prior art interfaces required users to drill down through many layers to get to desired data or functionality, id. at 1:29-37. That process could “seem slow, complex and difficult to learn, particularly to novice users.” id, at 1:45-46. The disclosed invention improves the efficiency of using the electronic device bv bringing together “a limited list of common functions and commonly accessed stored data, ” which can be accessed directly from the main menu. Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up. ” id. at 3:53-55, The speed of a users navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. ” id, at 2:35-39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality. ” id. at 3:2-3. This language dearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. 

Whereas in the instant specification, discloses a GUI recited a high level of generality.  Page 5 of the instant specification discloses:
FIGURE 1 illustrates one embodiment of a system 10 for establishing and processing a wager 12. Depending upon particular implementations of system 10, as described below, system 10 comprises one or more of a processor 14, a memory 16, an input device 18, and a display 20. In general, system 10 determines odds for a wager 12 based upon a selected prize value and a selected risk value, and determines whether the wager 12 is won as a function of the determined odds.
Processor 14 comprises any suitable number and combination of processing modules, such as, for example, wager input module 30, odds determination module 32, and outcome determination module 34. Each processing module comprises any suitable combination of hardware and software to perform the functionality described herein. Processing modules 30-34 may be integrated and/or distributed according to particular needs or desires. Memory 16 comprises any suitable arrangement of volatile and/or nonvolatile memory that stores software 36 that is executable by processor 14 to establish and process wagers 12 according to the particular techniques described herein. Memory 16 also stores the particular parameters of a wager 12. Input device 18 comprises a keyboard or keypad, a push-button, a touch-screen, a game controller, or any other device suitable to receive input parameters associated with wagers 12, such as, for example, the prize value of the wager 12 and the risk value of the wager 12. Display 20 comprises any device suitable to convey the parameters and/or results of a wager 12 either audibly or visually. The existence and/or type of input device 18 and/or display 20 may be determined based upon the particular environment of system 10 that is implemented.
There is no improvement to the technology of the GUI (the graphical user interface) it is operating in exactly the same way it was designed to function, (to display wagering data). 
Therefore the claims in the instant invention are unlike the claims in Core Wireless v LG and there are no additional elements in the claims that are indicative of integration into a practical application. 
The rejection is maintained.

Applicant argues#5
Further, in the event it is found that the claims do not integrate the recited abstract idea under Step 2A of the 2019 PEG, which is not admitted, it is respectfully submitted that the claims nonetheless are patent eligible under Step 2B of the 2019 PEG. The considerations to be performed under Step 2B include considering whether the claim includes a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept is present. The Memorandum from the Deputy Commissioner for Patent Examination Policy issued on April 19, 2018 titled “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)” (the “Berkheimer Memo”) explicitly requires that claim elements cannot be well understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing with:

1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). (...)

2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). (...)

3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). (...) or

4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).

It is respectfully submitted that the rejections in the Official Action do not satisfy any of these requirements, because the Official Action merely provides conclusory statements and does not comport with the Berkheimer Memo. Furthermore, for the reasons set forth above, it is submitted that the claims include additional subject matter that is not well-understood, routine, conventional activity and thus an “inventive concept” at Step 2B.

In view of the above, Applicant submits that under the case law and current USPTO guidelines, the pending rejections fail to meet the minimum requirements to sustain a prima facie basis that the claims are invalid under Section 101. For at least these reasons, the Section 101 rejections are deficient and should be withdrawn. Furthermore, because the current rejections are improper, the burden has not shifted to Applicant to show why the claims are statutory. Nevertheless, Applicant submits that the claims as presented meet that burden, for the reasons discussed above.
Examiner Response
The requirements of Berkheimer have been fulfilled. Since there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B. Per the Section 101 rejection below, the claims do not recite significantly more, the additional elements in the claims (the money element acceptor, dispenser device, processor, and a display device), are being used as a tool to implement the identified abstract idea. See MPEP 2106.05(f).
Furthermore, applicant, points to the well known and conventional WURC standard, which the Examiner did not apply in the rejection. With respect to applicants claim suggesting that the ordered combination of the additional limitations is unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and step 2B in the 101 rejection below. The Examiner is not persuaded by the applicant's assertion that the ordered combination amounts to significantly more than the abstract idea. While applicant further believes that the Examiner has failed to meet the burden of proof with respect to the WURC (well understood, routine, conventional) standard in the section 101 analysis, the Examiner reminds applicant that the additional elements (the money element acceptor, dispenser device, processor, and a display device) in the claims are being used as a tool to implement the identified abstract idea. See MPEP 2106.05(f).
The rejection is maintained. 



                                          Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 2 -15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are directed to an apparatus, which are one of the statutory categories of invention. (Step 1: YES).
Claims 2, recites the limitations of:  
 An apparatus comprising:
a money element acceptor and dispenser device configured to accept insertion of a money element and dispense a money element;
a dispenser configured to dispense a prize from the apparatus; and at least one processor configured to control:
receiving an indication from the money element acceptor and dispenser device that a prospective wagerer has entered into a transaction for a good, a service or a financial transaction, the transaction being associated with a non-zero monetary value, by the wagerer inserting a first money element into the money element acceptor and dispenser device, in which the indication indicates a value associated with the transaction; and
in response to receiving the indication,
offering to the wagerer, via a display device of the apparatus, an opportunity to wager for a first prize, the first prize having a value derived from the value of the transaction;
receiving from the wagerer, based on a selection via the display device a non-zero risk value for the wager;
computing an odds value for the wager, the computing based at least in part upon the value of the first prize and the risk value;
identifying an event having a possible outcome whose odds of occurring are equal to the odds value;
determining an actual outcome of the event;
determining whether the wager is won based at least in part on the actual outcome of the event; and
automatically in response to determining that the wager is won, dispensing from the dispenser the first prize.


These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
Claim 2, recites elements that are in bold above, which covers performance of the limitation as a certain method of organizing human activity (a commercial interaction specifically,   steps for a wagering scheme for a prize)  (e.g., receiving an indication from the money element acceptor and dispenser device that a prospective wagerer has entered into a transaction for a good, a service or a financial transaction, the transaction being associated with a non-zero monetary value, by the wagerer inserting a first money element into the money acceptor and dispenser device, in which the indication indicates a value associated with the transaction; and in response to receiving the indication, offering to the wagerer, an opportunity to wager for a first prize, the first prize having a value derived from the value of the transaction; receiving from the wagerer based on a selection of a non-zero risk value for the wager; computing an odds value for the wager, the computing based at least in part upon the value of the first prize and the risk value; identifying an event having a possible outcome whose odds of occurring are equal to the odds value; determining an actual outcome of the event; determining whether the wager is won based at least in part on the actual outcome of the event; and automatically in response to determining that the wager is won, dispensing from the dispenser the first prize).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, claim 1 only recite the additional elements of a money element acceptor, dispenser device, processor, and a display device.
The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use . The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform an abstract idea is not indicative of a practical application).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 2 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3-15 which further define the abstract idea that is present in the respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 3-15 are directed to an abstract idea. Thus, claims 2-15 are not patent-eligible.

                                                          
                                                           CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/14/2021